MEMORANDUM **
Sonia Verali Olivares petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Olivares’ motion to reopen as untimely because Olivares filed the motion more than five years after the BIA’s November 20, 2000, final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (stating that a motion to reopen must be filed within ninety days of entry of a final administrative order of removal).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.